 

Exhibit 10.37

EXECUTION

AMENDMENT NUMBER TWENTY-FIVE

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TWENTY-FIVE (this “Amendment Number Twenty-Five”) is made
this 2nd day of February, 2017 among PENNYMAC CORP. and PENNYMAC HOLDINGS, LLC
f/k/a PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a “Seller” and
jointly and severally, the “Seller” or “Sellers”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of December 9, 2010, among Sellers, Servicer and Buyer, as such
agreement may be amended from time to time (the “Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the term of the facility as
more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments. Effective as of February 2, 2017 (the "Amendment Effective
Date"), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by adding the new definition of
“February 2017 Extension Fee” in the appropriate alphabetical order to read as
follows:

“February 2017 Extension Fee” shall have the meaning assigned to it in the
Pricing Side Letter.

(b)Section 2 of the Agreement is hereby amended by deleting the definition of
"Termination Date" in its entirety and replacing it as follows:

“Termination Date” shall mean March 3, 2017 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

 

--------------------------------------------------------------------------------

 

(c)Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

In connection with the extension of the Termination Date from February 2, 2017
to March 3, 2017, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on February 2, 2017 through March 3, 2017, equal to the
February 2017 Extension Fee (reduced by any amount of the February 2017
Extension Fee paid to Buyer under Amendment Eighteen to the PMAC Agency
Agreement).  The February 2017 Extension Fee shall be payable on or before
February 2, 2017, in immediately available funds, without deduction, set off or
counterclaim.  The February 2017 Extension Fee is and shall be deemed to be
fully earned and non-refundable as of February 2, 2017.

Section 2.Fees and Expenses.  Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Twenty-Five (including any 2017 1Q Extension Fee and all reasonable fees
and out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

Section 3.Representations.  Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

Section 4.Binding Effect; Governing Law.  This Amendment Number Twenty-Five
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  THIS AMENDMENT NUMBER TWENTY-FIVE
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 5.Counterparts.  This Amendment Number Twenty-Five may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 6.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Twenty-Five need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Twenty-Five to be executed and delivered by their duly authorized
officers as of the Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

PENNYMAC HOLDINGS, LLC

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

 

 

Citibank, N.A.

 

Acknowledged:

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 